Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
Claims 1-3, 7-21 remain pending.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed4/12/22, with respect to the pending claims have been fully considered and are persuasive.  The rejections of 11/12/21 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest a bioreactor comprising a light source, a control system connected to the light source to control the light source configured to: to apply a succession of the first and second irradiation periods, the first irradiation period being greater than the second irradiation period and the first and second irradiation periods are fixed such that the mean value of the input light intensity of the light from the light source during the working period, calculated from the resting value and the setpoint value, is less than or equal to a third of said setpoint value in combination with all additional elements as has been set forth in the claim.
The primary reason for allowance of claim 12 is that the prior art does not teach or fairly suggest a process providing a bioreactor comprising a light source, fixing, by the control system, a first irradiation period for which the light is set to an input light intensity at the resting value and a second irradiation period for which the light is set to the setpoint value such that the mean value of the input light intensity during the working period, calculated from the resting value and the setpoint value, is less than or equal to a third of said setpoint value in combination with all additional elements as has been set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO 892 are related to the instant invention as they disclose photosynthetic cultures with set light intensity and duration, but do not explicitly disclose the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799